FILED
                               NOT FOR PUBLICATION                          JUL 14 2014

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


SHIVA PRASAD SUBEDI,                              No. 10-73959

                 Petitioner,                      Agency No. A099-864-620

     v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                 Respondent.


                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                Submitted July 8, 2014**
                                San Francisco, California

Before: FERNANDEZ, N.R. SMITH, and CHRISTEN, Circuit Judges.

1.        Because the Board of Immigration Appeal (BIA) conducted its own review

of the evidence and law, our review is limited to the BIA’s decision. Cordoba v.

Holder, 726 F.3d 1106, 1113-14 (9th Cir. 2013). “Without knowing the basis of



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the [BIA’s] decision, we cannot conduct a meaningful review” of it. Delgado v.

Holder, 648 F.3d 1095, 1108 (9th Cir. 2011) (en banc).

      We cannot determine on this record whether the BIA’s asylum

determination that the harm that Subedi suffered did not rise to the level of past

persecution is supported by substantial evidence. The BIA’s determination with

regard to this issue consisted of a simple conclusion. The BIA did not provide any

reasoning, explanation, or analysis for its conclusion. More specifically, we cannot

determine whether the BIA took into account all of Subedi’s harm, individually

and cumulatively, see Guo v. Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004);

whether the BIA engaged in impermissible fact finding (because it is unclear

whether the immigration judge made a past persecution finding), see Ridore v.

Holder, 696 F.3d 907, 915 (9th Cir. 2012); or whether the BIA applied the correct

legal standard, see Cordon-Garcia v. INS, 204 F.3d 985, 991 (9th Cir. 2000). We

therefore remand to the BIA so that it can provide a reasoned decision.

2.    Because we grant the petition with regard to whether Subedi established past

persecution, a finding of which could shift the burden of proof for a well-founded

fear of future persecution, we decline to address the BIA’s determination as to that

issue. Furthermore, because the BIA’s decision is unclear as to whether it properly

applied the correct legal standard, we also decline to address whether substantial


                                          2
evidence supports the BIA’s determination for Subedi’s applications for

withholding of removal or relief under the Convention Against Torture.

      PETITION FOR REVIEW GRANTED; REMANDED.




                                        3